4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 1 of 14 - Page ID # 2446




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                             4:06CR3145

         vs.
                                                 MEMORANDUM AND ORDER
O’DARI ZANDAGHE WILEY,

                     Defendants.


      Mr. Wiley seeks compassionate release. (Filing no. 163.) I grant the motion.

      I have come to this conclusion after consulting all the medical records (filing
no. 173), the compassionate release report from the probation officer (filing no. 174),
the excellent briefs of counsel1 (filing no. 167, filing no. 176 and filing no. 179) and
publicly available data.2

Background

      Mr. Wiley is now 35 years of age. Remembering, with irony, that he described
his medical condition as “good” during the preparation of the presentence report
when his age was 21, his medical condition has since plummeted. On June 22, 2020,
the Bureau of Prisons made the following note when he was seen at the “Chronic
Care Clinic”:


      1
          I thank and compliment Mr. Summers and Mr. Grugan for assisting Mr.
Wiley.
      2
         To be clear, I have also considered all the records submitted by defense
counsel although they may be duplicative of the records submitted by the probation
officer.
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 2 of 14 - Page ID # 2447




            [Wiley has a] history of Hypertension, Hyperlipidemia,
            Coronary Artery Disease. Chronic Unstable Angina,
            Coronary Arteriosclerosis, and an Acute Myocardial
            Infarction3 in November 2018 resolved with a PTCA stent.
            Inmate has been scheduled with the Cardiology follow ups
            twice a year and has been sent out to local ER hospitals for
            episodes of Angina several times. Inmate’s brother was
            deceased at age 38 from an Acute MI.4 Inmate is current
            on his medications and needs follow up labs.

(Filing no. 173-1 at CM/ECF p. 9.)

      As defense counsel points out, the record is replete with evidence of ongoing
and serious heart complications:

            (See, e.g., ECF 173-2 at 1900 (BOP report from May 2019
            attack of severe chest pain), 2044–46 (November 2019
            cardiologist report listing diagnoses of CAD,
            hypertension, angina, and cardiomyopathy, among others,
            as well as “Malformation of Coronary Vessels”), 2061–62
            (August 2019 left heart catheterization showing that the
            LAD artery in which Mr. Wiley had his heart attack was
            “significantly aneurysmal,” although not then obstructed),
            2069 (August 2019 lab result “consistent with a diagnosis
            of [congestive heart failure] in the appropriate clinical
            setting”), 2214–16 (March 2019 cardiologist treatment for


      3
         See, e.g., Mechanic OJ, Grossman SA, Acute Myocardial Infarction (Aug.
11, 2020), https://www.ncbi.nlm.nih.gov/books/NBK459269/. “Acute myocardial
infarction is one of the leading causes of death in the developed world. The
prevalence of the disease approaches three million people worldwide, with more
than one million deaths in the United States annually. . . . An MI results in
irreversible damage to the heart muscle due to a lack of oxygen.” Additionally, a
nonmodifiable risk factor is a family history of the disease. Id.
      4
         Wiley’s mother confirmed to the probation office that there is a family
history of the disease. (Filing no. 174 at CM/ECF p. 4.)
                                           2
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 3 of 14 - Page ID # 2448




              chest pain and shortness of breath); 173-3 at 2372–73
              (“Cardiovascular Procedure Report” from November
              2018 heart attack and stent procedure), 2386 (hospital
              report from November 2018 showing that Wiley had chest
              pain for ten days before being taken to the hospital).)

(Filing no. 179 at CM/ECF p. 6.)

       Mr. Wiley has sought and been denied compassionate release from the Bureau
of Prisons. (Filing no. 169-6 at CM/ECF p. 2.) That is, he has exhausted his remedies
as required by law.

      On September 20, 2006, an Indictment was filed charging Mr. Wiley and co-
defendant Tallas Lapaul Harris with one count of conspiracy to distribute 50 grams
or more of cocaine base in violation of 21 U.S.C. § 846 spanning the time period
between January 1, 2002, and April 11, 2006. (Filing 1.) On May 10, 2007, Mr.
Wiley pled guilty to Count I of the Indictment. At the time he was indicted, and as
noted above, Mr. Wiley was only 21 years of age.

       On June 5, 2007, a Petition for Action on Conditions of Pretrial Release was
filed alleging Wiley had violated the terms of his pretrial release order by failing to
report to his pretrial services officer that he had been arrested on state charges of
second-degree murder5 and that he was being held in state custody. (Filing no. 60.)
That petition was withdrawn as moot when I sentenced him. While he was on federal
pretrial release for seven months, he was compliant. (Filing no. 84 at CM/ECF p. 4
¶ 10.)6




      5
          The murder charge was the most serious. There were other charges too.
      6
        This offense was alleged to have taken place before Wiley was indicted in
this case. More about that later.

                                          3
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 4 of 14 - Page ID # 2449




       On November 7, 2007, Mr. Wiley was sentenced by me to 151 months in
prison. (Filing no. 86, Filing no. 92.) I could not consider the state charges at the
time I sentenced Wiley because they were unresolved and unrelated. His Criminal
History was II when he was sentenced by me. He had never done a day in prison.

       Subsequently, the state charges, referred to above, were substantially reduced.
He was sentenced for unlawful discharge of a firearm into an occupied vehicle. He
was sentenced on June 30, 2009, to 20 to 20 years in prison.7 He was also sentenced
to one year in prison for the misdemeanor charge of assault by a confined person
without using a weapon. That charge had been reduced from a felony. The state
judge ran her state sentences concurrently and, without specifically mentioning my
case, “consecutive to any other sentence.” The date the gun offense was committed
was August 6, 2006, and the date the assault offense was committed was September
12, 2008.8 In other words, they did not occur when Wiley was on federal pretrial
release, and they were outside the time period of the federal conspiracy charge.

      Mr. Wiley has completed his state time and has no parole obligation.9 He was
given 364 days of “good time” and that, coupled with the “time served” credit of


      7
          He was given credit for 766 days for time already served.
      8
         I take judicial notice of the state court records. See Stutzka v. McCarville,
420 F.3d 757, 761 n.2 (8th Cir. 2005) (court may take judicial notice of public
records); Federal Rule of Evidence 201 (providing for judicial notice of adjudicative
facts). Nebraska’s judicial records may be retrieved online through the JUSTICE
site, https://www.nebraska.gov/justice/case.cgi. (The state district court numbers
relevant to this matter are CR 07-766 and CR 08-1131.)
      9
        Nebraska Department of Correctional Services Inmate Locator. Earlier in
the case, it was thought that Mr. Wiley would serve the federal sentence first and
then the state sentence. I have confirmed with SUSPO Kelly Nelson that this was
erroneous, as clearly indicated by the Nebraska Department of Correctional Services
Inmate Locator. Therefore, he is eligible for federal release, as his state sentence has
been served—he was mandatorily discharged by Nebraska on June 24, 2017.
                                           4
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 5 of 14 - Page ID # 2450




766 days given by the sentencing judge, caused him to be released to the federal
detainer on June 24, 2017. He has been in the Bureau of Prisons for slightly more
than three years.

      On March 5, 2012, Wiley filed a motion seeking a sentence reduction based
on changes to the crack cocaine Guidelines. On April 11, 2012, the motion was
granted, and Wiley’s sentence was reduced to 121 months. (Filing no. 115, Filing
no. 116.)

       On December 4, 2014, Wiley filed a second request for a sentence reduction
pursuant to changes in the Guidelines. (Filing no. 122.) On June 1, 2015, Wiley’s
sentence was reduced to 120 months. (Filing no. 130.) On October 26, 2015, Wiley
filed a motion to correct that sentence reduction, seeking additional credit toward his
sentence. (Filing no. 132.) That motion was denied on November 5, 2015. (Filing
no. 135.)

      Mr. Wiley filed a motion to reduce his sentence pursuant to the First Step Act
on March 4, 2019. That motion was denied on March 6, 2019. (Filing no. 138, Filing
no. 139.)

      Mr. Wiley filed a second motion to reduce his sentence pursuant to the First
Step Act on January 6, 2020. (Filing no. 152.) On February 25, 2020, that motion
was granted in part and denied in part, and Wiley’s sentence was reduced to 97
months. (Filing no. 159, Filing no. 160.) At that time, I was informed by the
probation officer that according to the BOP, “his heart condition is something that
would normally be seen in a man of 65 or 70 rather than his age of 34. It was also
noted, Mr. Wiley has not been a disciplinary problem and is a normal functioning
inmate with the exception of his heart condition.” (Filing no. 158.)




                                          5
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 6 of 14 - Page ID # 2451




       Mr. Wiley is set to be released from federal prison on June 16, 2024, and he
is currently being held at FCI Beaumont Medium.10 Out of 329 inmates tested at that
facility, 96 have tested positive for COVID as September 15, 2020, the last time I
checked using the BOP’s tracker.11 That is, slightly more than 29% of the inmates
who were tested had the virus. At that facility, 6 inmates and 6 staff members have
currently confirmed active cases as of September 15, 2020.12

       On June 22, 2020, the Bureau of Prisons denied Mr. Wiley entry into the
RDAP (residential drug treatment) program although it acknowledged that he had
served enough time to enter the program. The Bureau concluded that there was
insufficient “evidence of a potential problem with alcohol or drugs in the 12 months
prior to his arrest for the instant offense.” (Filing no. 174 at CM/ECF p. 3.)

       Mr. Wiley has a very good release plan with law-abiding parents who are
willing to house him and help him without charge. The probation officer advised me
of the following:

              On August 10, 2020, the undersigned officer made
              telephone contact with the parents of Mr. Wiley, whom
              Mr. Wiley would reside with if released. Both Ms. And
              Mrs. Wiley confirmed they were willing and able to assist
              their son should his request for compassionate release be
              granted.

              Mr. Wiley advised, he is a retired law enforcement officer
              and a Vietnam Veteran. There is no expectation for their


      10
           Here. (Search by name.)
      11
        Here. (Search FCI Beaumont Medium using the “Covid-19 Inmate Test
Information” spreadsheet, selecting Beaumont Medium.)
      12
        Here (Use the map function for confirmed active cases and click on the
black button closest to the Louisiana border in southern Texas and then select
Beaumont Medium.)
                                       6
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 7 of 14 - Page ID # 2452




            son to pay rent or utilities. They advised; until he is
            approved for medical assistance through the state or
            benefits via employment, they would pay for all medical
            costs. Mr. Wiley reported Jonestown is a town of
            approximately 1,700 people with minimal criminal
            activity associated with where they live. If released, they
            would be able to provide transportation from the BOP to
            their home.

            Mrs. Wiley13 reported, Mr. Wiley was a football player in
            high school and an honor roll student. She advised, he has
            obtained a welding certificate and was confident that with
            his experience, he would have no problems finding
            employment. However, both Mr. and Mrs. Wiley advised
            they would need to have Mr. Wiley evaluated by a
            specialist to determine Mr. Wiley’s ability to be employed.
            They expressed a desire for him to work if medically
            cleared by a doctor.

            Mr. and Mrs. Wiley denied there to be any drugs at their
            residence. They reported, Mr. Wiley was in possession of
            a firearm but upon learning of Mr. Wiley’s relocation plan,
            they turned the firearm over to the chief of police.

            Mrs. Wiley expressed great concern over her son’s health
            as she has been diagnosed with the same disease as Mr.
            Wiley. She advised that she maintains good health through
            medications, exercise, and a good diet. She relayed that
            she can assist Mr. Wiley in maintaining the same lifestyle
            in an effort to control his symptoms.

            Due to Mr. Wiley’s release plans not being in the District
            of Nebraska, the probation office in the District of
            Northern Mississippi must approve of the release address
            as they would provide supervision of him should the
            compassionate release request be granted. On August 7,


      13
        The presentence report indicated that Mrs. Wiley was then employed as a
social worker. (Filing 84 at CM/ECF p. 14 ¶ 59.)
                                        7
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 8 of 14 - Page ID # 2453




               2020, the undersigned officer submitted a request to the
               Mississippi probation office to conduct their own
               relocation investigation to determine suitability for
               release.

               On August 10, 2020, The District of Northern Mississippi
               completed their investigation to determine if Mr. Wiley’s
               release address was suitable. A home investigation was
               conducted virtually at the residence of 56 Coahoma Rd,
               Jonestown, Mississippi. It was noted, the home of Mr. and
               Mrs. Wiley’s home a three-bedroom and two bath mobile
               home. The home is in good condition and fully furnished.
               The District of Northern Mississippi has agreed to
               supervise him if the Court grants compassionate release.
               Ms. Wiley indicated, she could provide transportation to
               Jonestown, if released.

(Filing no. 174 at CM/ECF pp. 3-4.)

Analysis

      Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),14 a defendant may (after exhausting
his administrative remedies) move for reduction of his term of imprisonment based



      14
           In pertinent part, the statute reads:

               the court, upon motion of the Director of the [BOP], or
               upon motion of the defendant after the defendant has fully
               exhausted all administrative rights to appeal a failure of
               the [BOP] to bring a motion on the defendant’s behalf or
               the lapse of 30 days from the receipt of such a request by
               the warden of the defendant’s facility, whichever is earlier,
               may reduce the term of imprisonment (and may impose a
               term of probation or supervised release with or without
               conditions that does not exceed the unserved portion of the
               original term of imprisonment), after considering the
                                            8
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 9 of 14 - Page ID # 2454




upon “extraordinary and compelling reasons.” After considering the factors
enumerated in 18 U.S.C. § 3553(a), I may grant the motion if extraordinary and
compelling reasons warrant the reduction, and such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission. Id. And pursuant
to U.S.S.G. § 1B1.13(2), the court must also find that the defendant is not a danger
to the safety of any other person or to the community.15 I now make all the findings
and conclusions required for granting compassionate release. Briefly, I elaborate.

       First, it cannot be disputed that Mr. Wiley is substantially more likely to die
if he gets COVID than any normal person, even though he is not elderly. This is due



             factors set forth in section 3553(a) to the extent that they
             are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a
             reduction . . . and that such a reduction is consistent with
             applicable policy statements issued by the Sentencing
             Commission.
      15
          Since U.S.S.G. § 1B1.13 was not amended to conform to the statute, that
Guideline cannot trump the statute to the extent there is a conflict. That said, the
“danger to the community” portion is a part of any § 3553(a) analysis under any
circumstance. But, to the extent that this Guideline and related commentary is
otherwise read by the government to restrict Mr. Wiley’s ability to seek
compassionate release, I reject that argument because it is not supported by cases
from this court or the Eighth Circuit Court of Appeals. See, e.g., United States v.
Gilmore, No. 8:17CR141, Filing 157 at CM/ECF p. 8 (D. Neb., June 1, 2020) (“As
recently explained by Chief Judge Gerrard, ‘the plain language of § 1B1.13
establishes guidelines only for a reduction of sentence sought by a ‘motion of the
Director of the [BOP],’ which this isn’t.’ Jenkins, 4:15-CR-3079. Given the apparent
disconnect between § 3582(c)(1)(A) and § 1B1.13, the statute supersedes the
Guidelines ‘written to provide guidance only for the pre-amendment version of §
3582.’ Id.; see also United States v. Stoneking, 60 F.3d 399, 402 (8th Cir. 1995)
(explaining the statute controls when a conflict exists between a statute and the
Guidelines). Accordingly, while § 1B1.13 is helpful for the Court’s analysis, it does
not limit the Court’s discretion under § 3582(c)(1)(A) as the government suggests.”).
                                           9
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 10 of 14 - Page ID # 2455




to his extremely fragile heart condition—a condition that also killed his brother when
the brother was a mere three years older than Mr. Wiley is now. Counsel for Mr.
Wiley has done a superb job of laying out the medical support for this point.

             The CDC lists “Serious Heart Conditions,” including
             coronary artery disease and hypertension, among the
             conditions that increase a patient’s risk of “severe illness
             from COVID-19” at any age. See Centers for Disease
             Control and Prevention (“CDC”), Certain Medical
             Conditions and Risk for Severe COVID-19 Illness (July
             17,     2020),    https://www.cdc.gov/coronavirus/2019-
             ncov/need-extra-precautions/people-with-medical-
             conditions.html. In June 2020, the CDC released an
             analysis of more than 1.3 million confirmed COVID-19
             cases showing that patients in their 30s with underlying
             health problems – including heart disease/hypertension –
             were more than five times likelier to be hospitalized
             (24.2% vs. 4.4%), five times likelier to be admitted to an
             ICU (5.3% vs. 0.9%), and twenty-eight times likelier to
             die (2.8% vs. 0.1%) than people in the same age cohort
             without underlying conditions. See Ex. C, Erin K. Stokes,
             Laura D. Zambrano, Kayla N. Anderson et al.,
             Coronavirus Disease 2019 Case Surveillance – United
             States, January 22–May 30, 2020, at 762–63 (June 19,
             2020), https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/
             mm6924e2-H.pdf.

(Filing no. 167 at CM/ECF p. 3 (bold in original).)

      Defense counsel provided further medical support:

             Continuing research further indicates that Mr. Wiley’s
             fears are well-founded. To quote one recent paper, “[p]re-
             existing cardiovascular disease seems to be linked with
             worse outcomes and increased risk of death in patients
             with COVID-19, whereas COVID-19 itself can also
             induce myocardial injury, arrhythmia, acute coronary
                                         10
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 11 of 14 - Page ID # 2456




             syndrome and venous thromboembolism.” Masataka
             Nishiga, Dao Wen Wang, Yaling Han et al., COVID-19
             and Cardiovascular Disease: From Basic Mechanisms to
             Clinical Perspectives at 1, Nature Reviews Cardiology
             (July 20, 2020), https://www.nature.com/articles/s41569-
             020-0413-9.pdf; see also Paolo Zamboni, COVID-19 as a
             Vascular Disease: Lesson Learned from Imaging and
             Blood Biomarkers (“Zamboni Paper”) at 1, Diagnostics
             (June     29,    2020),     https://www.mdpi.com/2075-
             4418/10/7/440/htm (“COVID-19, a disease initially
             thought to be prominently an interstitial pneumonia with
             varying degrees of severity, can be considered a vascular
             disease with regards to serious complications and causes
             of mortality.”)

                    In other words, there is evidence that COVID-19’s
             deadliest effects occur in the cardiovascular system, not
             just the lungs. For example, in a peer-reviewed paper, an
             Italian vascular surgeon recounted the results of one study
             finding that 54.5% of hospitalized COVID-19 patients
             with a history of cardiovascular disease showed elevated
             levels of troponin, a biomarker associated with acute heart
             damage.16 Zamboni Paper at 3. The death rate among these
             hospitalized patients – admittedly, a group that necessarily
             comprises the most severe cases – was nonetheless
             69.44%. Id. By contrast, only 13.2% of hospitalized
             patients without previous cardiovascular disease had
             elevated troponin levels, and among those patients the
             death rate was 37.5%, nearly half the rate of those with
             previous cardiovascular disease. Id. Put another way,
             hospitalized COVID-19 patients with underlying
             cardiovascular disease, like Mr. Wiley, were four times
             likelier – likelier than not, in fact – to suffer measurable
             heart damage than hospitalized patients without

      16
         At note 3 to this brief, counsel adds: “For example, shortly after Mr. Wiley’s
heart attack in November 2018, his troponin level was measured at 13.15 ng/ml,
more than 164 times the maximum normal reference level of 0.08 ng/ml. (See ECF
173-3 at 2347.)”
                                            11
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 12 of 14 - Page ID # 2457




             cardiovascular disease. Of the more than half who had
             such heart damage, most died. Mr. Wiley’s heart
             conditions vastly increase his risk of death from COVID-
             19.

(Filing no. 179 at CM/ECF pp. 7-8 (bold in original).)

      Second, Mr. Wiley was indicted at age 21, and he is now approaching middle
age. He has no problems with using drugs according to the BOP and our previous
presentence report. He got along fine while on pretrial release in this case. While the
crimes he committed, both state and federal, were extremely serious, he was not
sentenced to death, and he has served 14 years of his life in prison atoning for his
criminal behavior.

       Fourteen years or so in both state and federal prison for a kid who had never
been in prison before causes many a youngster to mature. That seems true here, as
earlier this year I was told by the probation officer, when I reduced Wiley’s sentence,
that he has not been a disciplinary problem. Given the above—and particularly his
placement with his father (a retired police officer and war veteran) and his mother,
with a background as a social worker, who understands full well what it is like to
suffer from the disease because she has it and who remembers painfully that one of
Mr. Wiley’s brothers died from the scourge and yet another child, Mr. Wiley, now
suffers grievously from the awful medical condition—I do not believe Mr. Wiley is
a danger to the community or anyone else.

       Third, Mr. Wiley is much safer at home with his mother who has a background
as a social worker and who intimately understands heart disease. The family will pay
for his medical care until he can qualify for public assistance. Mrs. Wiley has learned
how to deal with the disease through proper medication management, exercise, and
a good diet. She affirmed that she can and will assist Mr. Wiley in maintaining the
same healthy lifestyle in an effort to control his symptoms and, in turn, do a much
better job than an institution of making sure her son has the best care possible to

                                          12
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 13 of 14 - Page ID # 2458




avoid the interrelated problem of a severe heart condition that could easily become
lethal if COVID were to strike.

      Fourth, I have not forgotten about general deterrence. I have not forgotten
about just punishment. I have not forgotten about the seriousness of the offense. I
have not forgotten about all the other ins and outs of the Rorschach test we call §
3553(a). It would be easy to write this opinion denying the motion, but after a good
deal of thought, I have decided the easy way would be the wrong way. If the
government strongly disagrees, it should appeal.

      IT IS ORDERED that:

   1. Subject to the stay set forth in paragraph 2, the Defendant’s motion for
      compassionate release (filing no. 163) is granted, and a “time served” prison
      sentence is granted. The motion to restrict (filing no. 178) is also granted.

   2. There being a verified residence (56 Coahoma Rd, Jonestown, Mississippi)
      and an appropriate release plan in place, this order is stayed for up to fourteen
      days to make appropriate travel arrangements and to ensure the Defendant’s
      safe release. The Defendant shall be released as soon as appropriate travel
      arrangements are made and it is safe for the Defendant to travel. There shall
      be no delay in ensuring travel arrangements are made. If more than fourteen
      days are needed to make appropriate travel arrangements and ensure the
      Defendant’s safe release, then the parties shall immediately notify me and
      show cause why the stay should be extended.

   3. The probation officer from the District of Nebraska shall coordinate with the
      probation officer from the Northern District of Mississippi and the Bureau of
      Prisons to effectuate this order. Counsel for the Defendant shall also assist if
      necessary. The contact information for the “first chair” lawyer follows: Shawn
      F. Summers, Ballard, Spahr Law Firm, 1735 Market Street, 51st Floor,

                                          13
4:06-cr-03145-RGK-DLP Doc # 180 Filed: 09/17/20 Page 14 of 14 - Page ID # 2459




     Philadelphia, PA      19103;       telephone,     215-864-8347;      e-mail,
     summerss@ballardspahr.com.

  4. The Clerk’s office shall also immediately provide a copy of this Memorandum
     and Order and Judgment to Leslie Van Winkle, United States Probation
     Officer, who shall in turn provide copies to her colleague in Mississippi.

  5. A separate Judgment (containing updated conditions of supervised release) is
     filed with this Memorandum and Order.

  6. The Clerk’s office shall hand-deliver a copy of this Memorandum and Order
     and accompanying Judgment to the U.S. Marshals Service, and the USMS
     shall expedite transmission of both documents to the Bureau of Prisons.

  September 17, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                      14
